USCA11 Case: 21-13359    Date Filed: 07/01/2022   Page: 1 of 9




                                         [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-13359
                 Non-Argument Calendar
                ____________________

BRANDON CRAIG WOOD,
                                            Plaintiff-Appellant
versus
WARDEN ERIC SELLERS,


                                                   Defendant,


SAMUELANDREWS,
C.E.R.T Officer,
MUBARAK BIN ASADI,
C.E.R.T Officer,
QUINTON RICHARDSON,
USCA11 Case: 21-13359         Date Filed: 07/01/2022     Page: 2 of 9




2                       Opinion of the Court                 21-13359

C.E.R.T Officer,
CHARLES WILLIAMS,
C.E.R.T Officer,
BENJAMIN BROWN,
C.E.R.T Officer, et al.,


                                               Defendants-Appellees.


                     ____________________

           Appeal from the United States District Court
                for the Middle District of Georgia
            D.C. Docket No. 5:20-cv-00124-MTT-TQL
                    ____________________

Before JILL PRYOR, BRANCH, and BRASHER, Circuit Judges.
PER CURIAM:
        The issue in this appeal is whether the district court properly
dismissed Brandon Wood’s second lawsuit based on an alleged as-
sault. Wood’s first lawsuit alleged that he was attacked and injured
by various prison officials while he was imprisoned in Georgia.
Wood v. Sellers, No. 5:20-cv-00124 (M.D. Ga. filed May 27, 2020)
(“Wood I”). The district court dismissed that suit because Wood
failed to exhaust the administrative remedies available to him prior
to filing it, as required by the Prison Litigation Reform Act. 42
U.S.C. § 1997e. Wood subsequently filed the present suit based on
USCA11 Case: 21-13359          Date Filed: 07/01/2022   Page: 3 of 9




21-13359                  Opinion of the Court                     3

the same contentions, and the district court dismissed it for failure
to exhaust, explaining that Wood was precluded from relitigating
the issue. For the reasons that follow, we affirm.
                     I.       BACKGROUND

       Wood alleges that he was attacked by prison guards in 2018
while he was being transported between prison facilities. Wood
contends that during a stop, the transportation team directed the
emergency response team to attack him. As a result, Wood was
ultimately treated for facial nerve damage, hearing loss, a torn
stomach muscle, and vision loss. A deputy warden also reported
the incident to the Georgia Department of Corrections’ Office of
Professional Standards, and an agent from the office spoke with
Wood at the hospital. Wood did not submit a grievance about the
incident.
        In Wood I, Wood filed a pro se complaint against correc-
tions officers under the Eighth Amendment for excessive use of
force. The Corrections officers moved to dismiss the suit, contend-
ing that Wood failed to exhaust all administrative remedies before
filing suit. See 42 U.S.C. § 1997e(a). Wood responded that adminis-
trative remedies were unavailable to him for several reasons: he
was in the hospital during the ten-day grievance filing window; he
could not “easily or quickly” determine the Corrections officers’
names; the assault was not a proper subject matter for a grievance;
he submitted a written statement to a deputy warden in lieu of fil-
ing a grievance; and an agent from the standards office allegedly
USCA11 Case: 21-13359         Date Filed: 07/01/2022    Page: 4 of 9




4                      Opinion of the Court                  21-13359

told him that her investigation supplanted the normal grievance
procedure (which she denied). The district court disagreed with
Wood, concluded that he had failed to exhaust available adminis-
trative remedies, and dismissed the case without prejudice.
       Two months later, Wood filed this suit, which also alleged
excessive force under the Eighth Amendment against the same de-
fendants. But he did not allege that he did anything new to exhaust
administrative remedies between his first suit and the second suit.
The defendants again moved to dismiss, arguing that Wood was
precluded from re-arguing the issue of whether he had exhausted
available administrative remedies. The district court appointed
counsel to assist Wood with filing a response. In his response,
Wood argued both that he had complied with the exhaustion re-
quirement before his first suit and, alternatively, that no adminis-
trative remedies were available to him. The district court held that
Wood was precluded from relitigating whether he had exhausted
available administrative remedies and, once again, dismissed the
case without prejudice. Wood timely appealed.
                 II.    STANDARD OF REVIEW

       The district court’s application of issue preclusion is a ques-
tion of law which we review de novo. Griswold v. Cnty. of Hills-
borough, 598 F.3d 1289, 1292 (11th Cir. 2010).
USCA11 Case: 21-13359         Date Filed: 07/01/2022    Page: 5 of 9




21-13359               Opinion of the Court                         5

                       III.   DISCUSSION

        Wood contends that he should have been allowed to reliti-
gate whether he had exhausted available administrative remedies.
He makes two arguments for this result. First, he argues that issue
preclusion does not apply to matters not decided on the merits, and
that the district court’s dismissal without prejudice entitles him to
relitigate the issue of exhaustion. Second, he contends that the ele-
ments of issue preclusion are not met here. We consider each of
these arguments in turn.
       Wood’s first argument confuses issue preclusion with claim
preclusion. The doctrine of issue preclusion prevents a losing party
from relitigating a specific issue that was decided in a prior action.
Parklane Hosiery Co. v. Shore, 439 U.S. 322, 324 (1979). The doc-
trine of claim preclusion is much broader; it bars the refiling of a
claim that was raised, or that could have been raised, in a prior ac-
tion. See Davila v. Delta Air Lines, Inc., 326 F.3d 1183, 1187 (11th
Cir. 2003). Here, the district court dismissed Wood I “without prej-
udice” because it concluded that it lacked jurisdiction due to
Wood’s failure to exhaust available administrative remedies. See
Alexander v. Hawk, 159 F.3d 1321, 1326 (11th Cir. 1998) (citing
Weinberger v. Salfi, 422 U.S. 749, 766 (1975)). Such a without-prej-
udice jurisdictional dismissal does not preclude the same claims
from being refiled. See Davila, 326 F.3d at 1188; see also Howard
v. Gee, 297 F. App’x 939, 940 (11th Cir. 2008) (dismissal of a pris-
oner’s first lawsuit on exhaustion grounds did not prevent him
from raising the same claims in a subsequent suit). But the question
USCA11 Case: 21-13359          Date Filed: 07/01/2022      Page: 6 of 9




6                       Opinion of the Court                   21-13359

here is whether Wood may relitigate the issue of exhaustion, not
whether he may bring the same, or similar, Eighth Amendment
claims. And it is hornbook law that, when a suit is dismissed on
jurisdictional grounds, such as “a requirement of prior resort to an
administrative agency,” “[t]he judgment remains effective to pre-
clude relitigation of the precise issue of jurisdiction . . . that led to
the initial dismissal.” Wright & Miller, Federal Practice and Proce-
dure § 4436.
        Moving to Wood’s second argument, we must address
whether the district court was correct in holding that the elements
for issue preclusion are satisfied. Under our issue prelusion prece-
dents, an issue is precluded when: (1) the issue in the current and
prior actions is identical; (2) the issue was actually litigated in the
prior suit; (3) the determination of the issue was critical and neces-
sary to the judgment in the prior action; and (4) the party against
whom the doctrine is invoked had a full and fair opportunity to
litigate the issue in the prior proceeding. Hart v. Yamaha-Parts Dis-
tributors, Inc., 787 F.2d 1468, 1473 (11th Cir. 1986) (citing Green-
blatt v. Drexel Burnham Lambert, Inc., 763 F.2d 1352, 1360 (11th
Cir.1985)). Each of these requirements are satisfied here.
        First, the issue here is identical to the issue in Wood I. An
issue is identical to one that has already been litigated when the
same facts and rule of law from the prior proceeding apply. See
generally B&B Hardware, Inc. v. Hargis Indus., 575 U.S. 138 (2015);
see also CSX Transp., Inc. v. Bhd. of Maint. of Way Emps., 327 F.3d
1309, 1317 (11th Cir. 2003) (explaining that issue preclusion “directs
USCA11 Case: 21-13359         Date Filed: 07/01/2022    Page: 7 of 9




21-13359               Opinion of the Court                         7

our attention to the relative similarity of the facts of each case”).
Wood argues that he has presented additional facts and context in
this action that “lend credibility” to his arguments from the first
action. But we do not see any daylight between the issues. As the
district court explained, Wood did not take any alleged steps to ex-
haust between filing the two actions; he is simply arguing that the
district court’s initial ruling was wrong. Although some allegations
are different between the two complaints, these factual differences
are not materially significant to the exhaustion analysis. See CSX
Transp., Inc., 327 F.3d at 1318 (emphasizing that a “material differ-
ence in fact” is necessary).
       Second, the issue was actually litigated in Wood I. An issue
is actually litigated when it is “properly raised, by the pleadings or
otherwise, and is submitted for determination, and is determined.”
Cmty. State Bank v. Strong, 651 F.3d 1241, 1267-1268 (2011) (quot-
ing Restatement of Judgments § 27, cmt. d). The defendant raised
the issue of whether Wood had exhausted available remedies in
their motion to dismiss in Wood I. And Wood argued that no ad-
ministrative remedies were available in his response to the motion
to dismiss in Wood I. The district court expressly held that Wood
had not exhausted available administrative remedies when it
granted the motion to dismiss the prior suit.
       Third, the issue was critical and necessary to the judgment
in Wood I. The district court, quoting its own order from Wood I,
stated that it “dismissed Wood’s case for failure to exhaust available
administrative remedies.” Because the issue was integral to the
USCA11 Case: 21-13359         Date Filed: 07/01/2022    Page: 8 of 9




8                      Opinion of the Court                  21-13359

district court’s dismissal determination, it was critical and neces-
sary. Cf. Lary v. Ansari, 817 F.2d 1521, 1524 (11th Cir. 1987) (de-
clining to conclude that an issue was necessary and critical because
the prior judgment was too general).
        Fourth, Wood had a full and fair opportunity to litigate the
issue in Wood I. Wood argues to the contrary, complaining that
the district court in Wood I did not appoint counsel, hold an evi-
dentiary hearing, or give him a “sufficient opportunity to develop
the record.” He cites a passage from our decision in Gjellum v.
City of Birmingham, where we explained that relitigation of other-
wise precluded claims “may nevertheless be warranted if there is
reason to doubt the quality, extensiveness, or fairness of proce-
dures followed in prior litigation.” 829 F.2d 1056, 1063 (11th Cir.
1987) (cleaned up). We believe the district court applied fundamen-
tally fair procedures in ruling on the issue of exhaustion. Fairness
did not require the district court to hold an evidentiary hearing or
appoint counsel. And the district court did not prevent Wood from
developing a record on exhaustion. Among other things, the dis-
trict court forgave procedural improprieties relating to documents
presented by Wood on the issue of availability, accepting two pro-
cedurally improper documents and allowing him to include addi-
tional factual allegations in his objection to the magistrate judge’s
report. See Gorin v. Osborne, 756 F.2d 834, 837 (11th Cir. 1985)
(explaining that plaintiff had a full and fair opportunity to litigate
because he was offered a “panoply of procedures” at the adminis-
trative level, “complemented by administrative as well as judicial
USCA11 Case: 21-13359       Date Filed: 07/01/2022    Page: 9 of 9




21-13359              Opinion of the Court                          9

review” (quotation omitted)). The district court correctly deter-
mined that its previous dismissal for lack of exhaustion precluded
relitigating the issue in a second suit.
                     IV.    CONCLUSION

      For the foregoing reasons, the district court’s judgment is
AFFIRMED.